Title: From John Adams to François Adriaan Van der Kemp, 8 July 1820
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir.
Montezilio July 8th. 1820

If you may not murmur when you approach seventy, surely I ought not when I approach ninety; and when I am happy enough to get you under my roof; you certainly shall not hear me murmur unless I loose my senses in the mean time.
Our friend Ting is misinformed; it is true, the winter before last, I sorted some old papers, but have done nothing since; although I have not destroyed no papers my collection is not large, and may perhaps be thought of no great importance; I have been very careless of all printed papers and pamphlets and have preserved little except private letters. I have indeed a considerable bundle from a very learned, ingenious, and most amiable gentleman, whose name is Vanderkemp; another from Mr Jefferson; another from Dr Rush; and others from some other persons unnecessary to be named at present. It would have given me great pleasure to have celebrated the 4th. of July with the government and people in Boston, but palsey nerves, and purblind eyes, feeble knees and general debility, could not have sustained the exertion of receiving and returning the compliments of five hundred gentlemen in extreme hot weather; not to mention marching in procession, hearing orations, dining in public and drinking and huzzaing at 20 toasts; these are pleasures and pains for the young and vigorous. Without entering into your electioneering discussions, in New York, I greatly rejoice in your continuation in  the honourable Office of translator of the venerable dutch reccords.
I am Sir with longing desires to take you by the hand, / your friend and humble Servant
John Adams